IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 312 EAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
RUFUS E. WEARY,               :
                              :
                Petitioner    :


                                     ORDER


PER CURIAM

     AND NOW, this 5th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.